NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0938-17T3

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

THOMAS E. CARTER,

     Defendant-Appellant.
______________________________

                   Submitted October 25, 2018 – Decided July 17, 2019

                   Before Judges O'Connor and Whipple.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-07-
                   1225.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Deputy Public Defender, of
                   counsel and on the brief).

                   Andrew C. Carey, Middlesex County Prosecutor,
                   attorney for respondent (Patrick F. Galdieri, II,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
        After an evidentiary hearing, the trial court rejected defendant Thomas E.

Carter’s motion to suppress evidence of heroin found on his person during the

course of and following a motor vehicle stop. Thereafter, on June 5, 2017,

defendant pled guilty to third-degree possession of heroin with intent to

distribute in a school zone, N.J.S.A. 2C:35-5(a)(1) and N.J.S.A. 2C:35-7(a). On

September 15, 2017, defendant was sentenced to a four-year term of

imprisonment, subject to a two-year period of parole ineligibility.

        Defendant appeals from his conviction. Specifically, he contends his

motion to suppress should have been granted on the ground the police who

conducted the motor stop violated his constitutional rights to equal protection.

After reviewing the record and applicable legal principles, we affirm for

substantially the reasons set forth in the oral decision issued by the trial court at

the conclusion of the suppression hearing, which was conducted on February 1,

2017.

        Affirmed.




                                                                            A-0938-17T3
                                         2